DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, filed 1/31/22, with respect to the rejections of claims 50-54, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
	Applicant argues that Keifer teaches no advantages over Collier, so a skilled artisan would not have sought to modify Collier. Examiner respectfully disagrees. 
	Applicant argues that it is possible to measure all m/z with the system of Collier. Applicant misrepresents the office’s position in arguing that the sole advantage Keifer describes is larger m/z analysis range. Keifer teaches a wide range of potential limitations with traditional mass spectrometry (see Keifer, p1654, cols 1-2) and how single particle mass spectrometry methods can compensate, providing higher sensitivity mass spectrometry (see abstract, p1667, col 1, para 2-3). Applicant’s arguments that a skilled artisan in view of Collier would have known about all these issues and solutions, and, presumably, not have recognized any advantage to Keifer, is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). 
	Applicant also purports that the Office “fails to provide any evidentiary support for this contention” that “combining Collier with Keifer would enable better identification of isomers and modifications” (Rem p 10) [internal quotations omitted]. However, as also discussed above, Keifer discusses a wide range of advantages to traditional mass spectrometry. In the p1667, col 1, para 2-3, the cited paragraphs in the office action, Keifer explicitly recites a number of advantages, where Keifer’s single particle MS improves spectrometry accuracy and/or precision, such as for mixtures of high mass species, and enables obtaining information “that cannot be obtained by conventional MS or by any other technique”. 
Status of the Application
	Claim(s) 1-4, 7-9, 11-12, 18, 20, 24, 28-29, 31, 50-54 is/are pending.
	Claim(s) 11, 12, 24, 29, 31 is/are withdrawn.
	Claim(s) 1-4, 7-9, 18, 20, 28, 45, 50-54 is/are rejected.
Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

Claim(s) 53-54 is/are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 53 recites “correlating the correlating the measured mass-to-charge ratios” but it is unclear what correlating the correlating refers to. The limitation is read to mean only one correlating. 
	Claim 54 recites “correlating comprises correlating” but it is unclear how this is accomplished. The first correlating is read to mean correlating the measured mass-to-charge ratios and the corresponding determined masses of the lipoprotein ions
	Claim 54 recites “correlating the measured mass-to-charge ratios, the corresponding measured charges and the corresponding determined masses of the lipoprotein ions to distinguish” but it is unclear what is being correlated to what. Appropriate clarification is required. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1-4, 7-9, 18, 28, 50-52, 54 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Collier et al. (US 20150331000 A1) [hereinafter Collier] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer].
	Regarding claim 1, Collier teaches a method of identifying components of a lipoprotein present in a sample containing the lipoprotein (see [0005,43]), the method comprising: 
	a) producing lipoprotein ions (required for mass spectrometry, see e.g. [0069]) from the sample containing the lipoprotein; 
	b) subjecting the lipoprotein ions to 
	c) identifying the components based on the determined masses of the lipoprotein (see e.g. [0070]).
	Collier fails to explicitly disclose single-particle mass spectrometry.
	However, the use of single particle mass spectrometry was well known in the art at the time the application was effectively filed. For example, Keifer teaches using single particle mass spectrometry (see charge detection mass spectrometry, Keifer, abstract), which enables more sensitive analysis and stoichiometry of a wide range of complex proteins with different charge distributions (see e.g. p1667, col 1, para 2-3). It is also noted Collier teaches modifications of lipoproteins including isomers (note having charge distribution) that are particularly relevant to cardiovascular risk determination (see e.g. Collier, [0070]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Keifer in the system of the prior art because a skilled artisan would have been motivated to look for ways to provide more sensitive analysis, enable better identification of different isomers and modifications, and to enable the intended operation of the system, in the manner taught by Keifer. 

	Regarding claim 2, the combined teaching of Collier and Keifer teaches for each of the lipoprotein ions, (i) measuring a mass-to-charge ratio of the ion (see e.g. Collier, fig 3; see also Keifer, p1655, col 2, para 1), (ii) measuring a charge of the ion (see Keifer, p1655, col 2, para 1), and (iii) determining the mass of the ion based on the measured mass-to-charge ratio and the measured charge of the ion (see abstract), and wherein the charge of the ion and the mass-to- charge ratio of the ion are measured simultaneously (see e.g. ion trap CDMS, p1655, col 2, para 1).
	Regarding claim 3, the combined teaching of Collier and Keifer teaches the single-particle mass spectrometry comprises charge detection mass spectrometry (see Keifer, abstract).
	Regarding claim 4, the combined teaching of Collier and Keifer teaches the charge detection mass spectrometry comprises, for each of the lipoprotein ions, focusing the ion into a linear ion trap, the linear ion trap comprising a charge detection cylinder (see ion trap CDMS, Keifer, p1655, col 2, para 1).
	Regarding claim 7, the combined teaching of Collier and Keifer teaches the mass-to-charge ratio of the ion is measured based on a time period that the ion takes to traverse the charge detection cylinder or the fundamental frequency at which the ion oscillates in the charge detection cylinder (see ion trap CDMS, Keifer, p1655, col 2, para 1).
	Regarding claim 8, the combined teaching of Collier and Keifer teaches the charge of the ion is measured based on the amplitude of a signal due to the ion oscillating in the charge detection cylinder (see measurement by detector, i.e., based on amplitude of the detector signal, see ion trap CDMS, Keifer, p1655, col 2, para 1; p1656, col 2, para 2).
	Regarding claim 9, the combined teaching of Collier and Keifer teaches the ion is trapped in the linear ion trap for a trapping period to determine the mass to charge ratio of the ion (see e.g. Keifer, p1657, col 2, para 2).
	Regarding claim 18, the combined teaching of Collier and Keifer teaches the lipoprotein ions are intact lipoprotein particles (see e.g. Collier, [0004]).

	Regarding claim 28, Collier teaches a method of identifying components of a lipoprotein present in a sample containing the lipoprotein (see [0005,43]), the method comprising: 
	a) producing lipoprotein ions (required for mass spectrometry, see e.g. [0069]) from the sample containing the lipoprotein; 
	
	
	d) identifying the components based on the determined masses of the lipoprotein ions (see e.g. [0070]).
	Collier fails to explicitly disclose b) simultaneously measuring a charge and a mass-to-charge ratio of each of the lipoprotein ions; c) determining a mass of each of the lipoprotein ions based on the measured charge and mass-to-charge ratio values thereof.
	However, the use of mass spectrometry that simultaneously measures multiple properties of biomolecular ions, including charge and m/z, was well known in the art at the time the application was effectively filed. For example, Keifer teaches using single particle mass spectrometry (see charge detection mass spectrometry, Keifer, abstract), involving simultaneously measuring a charge and a mass-to-charge ratio of each of the biomolecular ions (see Keifer, p1655, col 2, para 1); c) determining a mass of each of the lipoprotein ions based on the measured charge and mass-to-charge ratio values thereof (see same, abstract) which enables more sensitive analysis and stoichiometry of a wide range of complex proteins with different charge distributions (see e.g. p1667, col 1, para 2-3). It is also noted Collier teaches modifications of lipoproteins including isomers (note having charge distribution) that are particularly relevant to cardiovascular risk determination (see e.g. Collier, [0070]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Keifer in the system of the prior art because a skilled artisan would have been motivated to look for ways to provide more sensitive analysis, enable better identification of different isomers and modifications, and to enable the intended operation of the system, in the manner taught by Keifer. 

	Regarding claim 50, the combined teaching of Collier and Keifer teaches subjecting the lipoprotein ions to single-particle mass spectrometry comprises, for each of the lipoprotein ions, (i) measuring simultaneously a mass-to-charge ratio of the ion and a charge of the ion (see Keifer, p1655, col 2, para 1), and (ii) determining the mass of the ion based on the measured mass-to-charge ratio and the measured charge of the ion (see same, abstract), and wherein the method further comprises correlating the measured mass-to- charge ratios and the corresponding determined masses of the lipoprotein ions to distinguish between different subpopulations of the lipoprotein ions within one or more lipoprotein classes (natural result of identifying lipoprotein ions, noting that classes can be constructively defined).
	Regarding claim 51, the combined teaching of Collier and Keifer teaches the different subpopulations of the lipoprotein ions include at least one of subgroups of the lipoprotein ions and subtypes of the lipoprotein ions (note that the subgroups and subtypes can be constructively defined bins, and the process of identifying an ion naturally results in distinguishing which subpopulation falls into which subgroup/subtype generally).
	Regarding claim 52, the combined teaching of Collier and Keifer teaches the sample containing the lipoprotein is a sample containing heterogeneous lipoprotein particles (see Keifer, abstract).
	Regarding claim 54, the combined teaching of Collier and Keifer teaches correlating the measured mass-to-charge ratios, the corresponding measured charges and the corresponding determined masses of the lipoprotein ions (see e.g. Keifer, p1655, col 1, para 2) to distinguish between the different subpopulations of the lipoprotein ions (natural result of performing mass spectrometry, yielding identification of ions in different subpopulations).

Claim(s) 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Collier et al. (US 20150331000 A1) [hereinafter Collier] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer], as applied to claim 1 above, further in view of Hutchins et al., “Accurate Quantification of High Density Lipoprotein Particle Concentration by Calibrated Ion Mobility Analysis” Clin Chem. 60(11): 1393 (2014 November) [hereinafter Hutchins].
	Regarding claim 20, the combined teaching of Collier and Keifer teaches the masses of the lipoprotein ions range between about 100 kDa to about 80 MDa (see HDL, Collier [0005], which has well known masses in the claimed range (see e.g. p6, para 3). Further, Hutchins teaches analysis for cardiovascular effect (see Hutchins, p2, para 1) but also notes that some known HDL species with very high MW were too low in concentration for traditional ion mobility analysis. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hutchins in the higher sensitivity system of the prior art to enable the intended operation of measuring HDL generally (see e.g. Collier, abstract), while enabling the ability to analyze the known body of HDL molecules potentially associated with cardiovascular factors, in the manner taught by Hutchins.

Claim(s) 53 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Collier et al. (US 20150331000 A1) [hereinafter Collier] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer], as applied to claim 1 above, further in view of Karathanasis et al., The Changing Face of HDL and the Best Way to Measure It, 63 Clinical Chemistry 196 (2017) [hereinafter Karathanasis].
	Regarding claim 53, the combined teaching of Collier and Keifer may fail to explicitly disclose the sample contains heterogeneous high-density lipoprotein (HDL) particles, and wherein correlating the measured mass-to-charge ratios and the corresponding determined masses of the lipoprotein ions comprises correlating the correlating the measured mass-to-charge ratios and the corresponding determined masses of the lipoprotein ions to distinguish between different HDL subgroups or subtypes of the HDL particles. However, Karathanasis teaches that HDL (and associated proteins) come in a wide range of subgroups/subtypes with disparate functionality (see Karathanasis, p202, col 2, para 3), emphasizes the importance of differentiating the different HDL subfractions to understand their functions (see e.g. generally, p196, col 2, last para), and teaches that mass spectrometry generally can measure these compositions and subfractions (see e.g. p205, col 2, last para). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to combine the teachings of Karathanasis in the system of the combined prior art and perform mass spectrometry analysis of HDL particles, because a skilled artisan would have been motivated to look for ways to learn more information about HDL subgroups, as is recognized as important to understanding the underlying function of the different specific HDL subgroup/subtype/molecule, including enabling the intended operation of trying mass spectrometry, in the manner taught by Karathanasis. Therefore, the combined teaching discloses correlating the measured mass-to-charge ratios and the corresponding determined masses of the lipoprotein ions (see e.g. Keifer, p1655, col 1, para 2) to distinguish between different HDL subgroups or subtypes of the HDL particles (see Karathanasis, e.g. p202, col 2, para 3). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881